Citation Nr: 0401192
Decision Date: 01/13/04	Archive Date: 03/31/04

DOCKET NO. 03-05 259                        DATE JAN 13 2004

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim of service connection for a fight shoulder disability has been received.

2. Whether new and material evidence sufficient to reopen a claim of service connection for a left ankle disability has been received.

3. Entitlement to service connection for a right ankle disability.

REPRESENTATION

Veteran represented by: The American Legion

A TTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


: 
INTRODUCTION

The veteran had active duty service from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2002 rating decision of the Department of Veterans Affairs (VA) Waco Regional Office (RO), which denied service connection for right ankle arthritis, left ankle arthritis, and for a right shoulder disability. The Board notes that several other issues were addressed in the September 2002 rating decision. The veteran, however, did not initiate and/or perfect appeals with respect to those matters, and they are not before the Board. See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2003).

In connection with this appeal, the veteran requested a personal hearing before a Veterans Law Judge at the RO. He withdrew his hearing request in March 2003. See 38 C.F.R. § 20.704(e) (2003). Accordingly, the Board will proceed with consideration of the veteran's claim based on the evidence of record, as he has requested.

As set forth below, this appeal is REMANDED to the RO via the Appeals Management Center (AM C), in Washington, DC. VA will notify you if further action is required on your part.

FINDING OF FACT

A right ankle disability is not shown to be related to the veteran's active duty service.

- 2 


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by the veteran's active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9,2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). VCAA applies to a11 pending claims for VA benefits and provides, among other things, that VA shall make reasonable efforts to notify a c1aimant of relevant evidence necessary to substantiate the c1aimant's c1aim for a benefit under a law administered by VA. VCAA also requires VA to assist a Claimant in obtaining such evidence. See 38 U.S.C.A. §§ 5103, 51 03A. Regulations implementing VCAA have been enacted. See 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Having reviewed the complete record, the Board believes that there is ample medical and other evidence of record upon which to decide the veteran's claim. The Board is unaware of, and the veteran has not identified, any additional evidence which is necessary to make an informed decision on the issue of service connection for a right ankle disability. Thus, the Board believes that a11 relevant evidence which is available has been obtained. The veteran and his representative, moreover, have been accorded ample opportunity to present evidence and argument on his behalf. Further, he and his representative have been notified of the evidence needed to establish the benefit sought by May 2002 letter, September 2002 rating decision, and January 2003 statement of the case, and he has been advised via those documents regarding his and V A's respective responsibilities as to obtaining that evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). Consequently, the Board concludes that VA's statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case would serve no useful purpose. Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unques60ning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided). VA has satisfied, as far as practicably possible, the notice, assistance, and other requirements of VCAA, and any further action would only serve to burden VA with no foreseeable benefits flowing to the veteran. Id.; Soyini, supra.

Factual Background

Service medical records reflect a right ankle scar. However, there is no in-service documentation of a right ankle injury or of right ankle arthritis.

On November 1982 VA medical examination, the veteran complained of painful joints. No right ankle disability to include arthritis was diagnosed.

On January 1991 VA medical examination, the veteran complained of painful joints but did not mention the right ankle specifically. On objective examination, the examiner noted no limitation of motion or tenderness of the right ankle. The examiner listed several diagnoses pursuant to the examination but none pertained to the veteran's right ankle.

A January 1998 VA progress note indicated a history of arthritis and degenerative joint disease. However the effected joints were not specified.

A January 2000 VA progress note reflected "ankle pain arthritis." The examiner did not specify the ankle to which he was referring nor was a basis for the diagnosis provided.

- 4 

In April 2001, the veteran voiced complaints of ankle pain bilaterally. He was advised to lose weight.

A September 2001 VA medical notation reflected an observation regarding painful ankle motion. The examiner did not specify the ankle to which he was referring.

A March 2002 VA progress note indicated complaints of arthritis in the ankle joints. On objective examination, the examiner noted "legs, both knees, arthritic changes." No impression specific to the right ankle was provided.

On August 2002 VA medical examination, the examiner noted that the veteran was ambulating with a slight limp toward the right. The veteran complained of left ankle pain, left wrist pain, and right knee pain. He did not mention the right ankle. On objective examination, the examiner indicated that there was no ankylosis present. The examiner found no left ankle arthritic changes. There was no diagnosis with respect to the right ankle.

Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3 .303( d).

- 5 
A c1aim of service connection for a disability must be accompanied by medical evidence establishing that the c1aimant currently has a c1aimed disability. Absent proof of a present disability, there can be no valid c1aim. See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 D.S.C. § 1110 requires current symptomatology at the time the c1aim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue sha11 be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002). When the positive and negative evidence relating to a veteran's claim are in approximate balance, the c1aimant prevails. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). If the Board determines that the preponderance of the evidence is against the c1aim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is inapplicable. Id. at 1365.

Analysis

In the present case, there is no absolutely no evidence of record that would justify the granting of service connection for right ankle arthritis. The service medical records are silent with respect to an injury to or arthritis of the right ankle. 1t was only decades after service that the veteran began to complain of joint pain. However, a reasoned diagnosis regarding the right ankle is not present in the record, and on his most recent VA orthopedic examination, the veteran complained of pain in various joints but neglected to mention his right ankle. Moreover, the Board observes that on objective examination, the examiner noted that the veteran favored his right foot on ambulation. As apparent from the foregoing discussion, the veteran does not suffer from right ankle arthritis. Right ankle arthritis was not specifica11y diagnosed, and the Board's conclusion that the veteran does not suffer from right ankle arthritis is bolstered by the fact that he favors that ankle on ambulation.

- 6 


In the absence of a present disability, service connection cannot be granted.
38 C.F.R. § 3.303; Gilpin, supra. Because right ankle arthritis has not been shown, service connection for that disability is denied. Id.

The Board recognizes that a VA examination specific to the right ankle has not been provided. In this instance, however, VA is under no obligation to arrange for another orthopedic examination. Under 38 U.S.C.A. § 5103A(a)(2), VA is not required to provide assistance to claimants if no reasonable possibility exists that such assistance would aid in substantiating the claim. Furthermore, VA is required to provide a medical examination or obtain a medical opinion if (1) there is competent evidence of a current disability, and (2) evidence that the disability or symptoms may be associated with service, but (3) the case does not contain sufficient medical evidence for a decision to make a decision on the claim. 38 U.S.C.A. § 5103A(d). Here, because of the lack of evidence of a present right ankle disability and lack of evidence of an association between a right ankle disability and service, a medical examination and opinion need not be provided. ld. The Board emphasizes that because of the dearth of evidence of a right ankle injury in service or current right knee disability, any further assistance to the veteran with regard to his claim of service connection for right ankle arthritis would only serve to burden VA's resources without providing any benefit to the veteran. Further assistance is, therefore, not required. Sabonis, supra; Soyini, supra.

This is a case where the preponderance of the evidence weighs against the veteran's
claim, as there is no credible medical evidence of present right ankle arthritis that might be related to service. Because the preponderance of the evidence is against the veteran's claim, the benefit of the doubt rule is not for application. Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

ORDER

Service connection for a right ankle disability is denied.

- 7 

REMAND

The veteran was previously denied service connection for right shoulder and left ankle disabilities by March and December 1991 rating decisions, respectively; he was notified of these decisions by letters sent to his last known address in March 1991 and February 1992. No appeal was initiated with respect to either within one year of these decisions, and they became fina1. 38 C.F.R. § 2.200, 20.201, 20.202,  20.302, 20.1103 (2003); 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 1103 (2003). In its present adjudication, the RO decided these claims on the merits and failed to apply the new and material evidence standard. Previously decided c1aims may not be reopened in the absence of new and material evidence. Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)). A review of the record reveals that the veteran was not notified of the regulations pertinent to the reopening of previously decided claims. The Board notes that with respect to finally decided claims, VA's duty to assist appears to be circumscribed. However, the notice provisions of VCAA are nonetheless applicable. Thus, the veteran must be notified of the regulations applicable to the reopening of finally decided claims as well as of which evidence he must submit, which VA will obtain, and which evidence VA will assist him in securing. See Quartuccio, supra.

In addition to the foregoing, a VA orthopedic examination to determine the origin of the veteran's left ankle and right shoulder disabilities must be scheduled. The Board notes that the veteran was previously examined. It appears, however, that the examiner did not have access to the veteran's claims folder. When undertaking this new examination, the examiner must be asked to review the claims file in conjunction with the examination.

To ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

1. The RO must review the claims file to ensure compliance with the mandates of the VCAA. In
particular, the RO should ensure that the notification requirements and development procedures of VCAA are

- 8 
fully satisfied and send the veteran a letter detailing the provisions ofVCAA and the associated implementing regulations to include the regulations pertinent to the reopening of finallv decided claims. See 38 D.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003); see also Veterans Benefits Act of2003, P.L. 108-_, (H.R. 2297, December 16,2003). In addition to the foregoing, the RO must inform the veteran of the _ of evidence necessary to establish his claims. as wen as which evidence VA win obtain. which evidence he must provide. and which evidence VA win assist him in securing.

2. The RO must schedule a VA orthopedic examination to determine whether the veteran suffers from a left ankle disability and/or a right shoulder disability. If so, the examiner is asked to provide an opinion regarding the etiology of each disability diagnosed. The examiner must review the claims file in conjunction with the examination, and a rationale for an conclusions should be provided.

3. The RO should review the claims file to ensure that an of the above requested development has been completed. In pm1icular, the RO should ensure that the requested examination and opinion are in complete compliance with the directives of this remand and, if they are not, the RO should take corrective action. See Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO should readjudicate the claims. If the benefits sought on appeal remain denied, the veteran should be provided a supplemental statement of the case

- 9 


(SSOC). The SSOC must contain notice of all relevant actions taken on the c1aims for benefits, to inc1ude a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An ,appropriate period of time should be al1owed for response.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The veteran need take no action unless otherwise notified. The veteran has the right to submit additional evidence and argument ,on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This c1aim must be afforded expeditious treatment by the RO. The law requires that al1 c1aims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302,108 Stat. 4645,4658 (1994),38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of al1 cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

- 10 




